Case 1:18-cr-00681-WFK Document 266 Filed 10/10/19 Page 1 of 2 PageID #: 8477
                                                                              F!LED
                                                                             !1·' (:i EllK'S OFFICE
                                                                    t.·r~! ;_:;r- 1 i:::-::~ COIJRT E.D.N.V.


                                                                    -<-<
                                                                             UL I 1 0        2019        *
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,
                                                             DECISION & ORDER
               v.                                            18-CR-681-1 (WFK)

JEAN BOUSTANI,

                       Defendant.
-------------------------------------    ---------X
WILLIAM F. KUNTZ, II, United States District Judge:

        On September 13, 2019, the Government filed a motion in limine regarding certain

statements and exhibits at trial. See ECF No. 183 ("Mot."). Specifically, the Government seeks:

(a) to preclude certain hearsay statements if offered by Jean Boustani ("Defendant"); (b) to admit

statements of Defendant and his co-conspirators if offered by the Government; and (c) to preclude

exhibits that are not relevant, cannot be authenticated, or otherwise do not comport with Rules 401

and 403 of the Federal Rules of Evidence. Id. at 10. The Government notes, "At this time, the

government is not requesting the Court to make a ruling on any particular statement or exhibit the

government may offer. Rather, the government writes to set forth its general position as to

categories of evidence the government intends to offer at trial." Id. at 1. Defendant filed a

memorandum in opposition on September 20, 2019. See ECF No. 192 ("Opp.").

       "The purpose of a motion in /imine is to allow the trial court to rule in advance of trial on

admissibility of certain forecasted evidence." United States v. Ceballo, 13-CR-308, 2014 WL

4980554, at *1 (E.D.N.Y. Oct. 6, 2014) (Matsumoto, J.) (citing Luce v. United States, 469 U.S.

38, 40 n.2 {1984)). Courts should exclude evidence on a motion in limine "only when evidence is

clearly inadmissible on all potential grounds." United States v. Paredes, 176 F. Supp. 2d 19'.f, 193

(S.D.N.Y. 2001) (Leisure, J.).



                                                 1
Case 1:18-cr-00681-WFK Document 266 Filed 10/10/19 Page 2 of 2 PageID #: 8478




        Because the trial has not begun, and no testimony or evidence has been presented to the

jury, this motion is not ripe for review. At this stage of the proceedings, the Court will not exclude

categories of evidence on hearsay grounds because the Court has yet to examine the context in

which the evidence will be offered at trial. See SEC v. Treadway, 438 F. Supp. 2d 218, 226

(S.D.N.Y. 2006) (Marrero, J.) ("[l]t is premature to bar the testimony on hearsay grounds, as it is

unclear at this juncture how the statements will be offered into evidence.") At trial, counsel may

make objections to the admission of certain statements and exhibits, and the Court will rule

appropriately on those objections if and when they occur at the upcoming trial.

        Accordingly, the Government's motion (ECF No. 183) is denied as premature.



                                                              SO ORDERED.




                                                                             s/WFK



Dated: October 10, 2019
       Brooklyn, New York




                                                  2
